DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
This communication is in response to communications received on 5/31/22.  Examiner doesn’t agree with applicant arguments, however as both a courtesy to applicant and to expedite prosecution the finality of the office dated 3/30/22 is withdrawn.  Therefore, Claims 1-20 is/are pending and have been addressed below.

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 5/31/22, with respect to rejections under 35 USC 101 for claim(s) 1-20 have been fully considered but they are not persuasive as far as they apply to the amended 101 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 25-62.
The Examiner respectfully disagrees because the applicant makes numerous arguments which have no factual basis because the items are clearly stated in the office action “OA” dated 3/30/22.  Instead of providing support to overcome the rejection merely requested items which are already clearly stated.
Abstract idea subcategory is explained on pg 3 and 7 of OA 3/30/22 (see pg 25-26 and 56 of the after final “AF” dated 5/31/22).
Improvement to a computer argument is explained on pg 3 of OA 3/30/22 (see pg 26 of the after final “AF” dated 5/31/22).  The support provided in the AF is what a computer does not how it is an improvement to the computer as expressed on pg 3 of OA 3/30/22.
Applicant is relying on 2106.05(d) “well understood, routine, and conventional” however Examiner is relying on 2106.05(f) “apply it.”  Examiner relied on “apply it” because of item (2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process of 2106.05(f). (see pg 26-28, 56-57 of the after final “AF” dated 5/31/22).
Furthermore regarding 2106.05(d) vs 2106.05(f), applicants citation to 84 FR 56 (Note 36) supports the response that examiner relied on 2106.05(f).  84 FR 56 (Note 36) merely states “36 In accordance with existing guidance, an examiner’s conclusion that an additional element (or combination of elements) is well understood, routine, conventional activity must be supported with a factual determination. For more information concerning evaluation of well-understood, routine, conventional activity, see MPEP 2106.05(d), as modified by the USPTO Berkheimer Memorandum”

It is not clear if applicant is referencing PTAB decisions, however PTAB decisions are not binding on examiners.

Thus, the argument(s) are unpersuasive.

Applicant’s arguments, see applicant’s remarks, filed 5/31/22, with respect to rejections under 35 USC 103 for claim(s) 1-20 have been fully considered but they are not persuasive as far as they apply to the amended 103 rejection(s) below.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The limitation(s) below for representative claim(s) 1, 8, and 15 that, under its broadest reasonable interpretation, is an abstract idea directed to automating and optimizing IT portfolio management.

Step 1: The claim(s) as drafted, is/are a process (claim(s) 1 and its/their dependent claims recites a series of steps) and system (claim(s) 8 and 15 and its/their dependent claims recites a series of components).

Step 2A – Prong 1: The claims are found to recite limitations that set forth the abstract idea(s) in the following representative claim(s):
Claim 1: collecting inputs from one or more information technology (IT) service systems, wherein the inputs comprise one or more service level agreements (SLAs), one or more SLA invoices corresponding to the one or more SLAs, one or more underpinning contracts (UCs), and one or more UC invoices;
extracting information on one or more IT services and one or more IT resources corresponding to an IT service of the one or more IT services from the inputs, wherein an IT service system of the one or more IT service systems provisions the IT service to an IT client by using the one or more IT resources;
forecasting a capacity demand in a timeframe on an IT resource of the one or more IT resources based on the information from the extracting;
selecting an optimal procurement solution for an item of the IT resource that satisfies the capacity demand; and
producing an optimized IT portfolio comprising the item of the IT resource and the optimal procurement solution.
Claim(s) 8 and 15: same as claim 1.
The dependent claims further define the abstract idea of claim(s) 1, 8, and 15, regarding procurement and portfolios based on the procurement:
recording the information on the one or more IT services and the information on respective resources corresponding to each of the one or more IT services, subsequent to the extracting (claim(s) 2, 9, 16),
formatting the information on an IT service of the one or more IT service according to elements for the IT service predefined in an IT portfolio ontology; and formatting the information on an IT resource of the one or more IT resources according to element for the IT resource predefined in the IT portfolio ontology (claim(s) 3, 10, 17),
converting the inputs into a standard language selected by an IT service provider that runs the one or more IT service systems, based on an IT portfolio ontology prescribing respective elements for the one or more IT services and respective elements for the one or more IT resources, by use of processing tools (claim(s) 4, 11, 18),
compiling, prior to the selecting, all available procurement solution for the item of the IT resource meeting the capacity demand from the forecasting based on multiple specifications by one or more IT resource supplier of the IT resource (claim(s) 5, 12, 19),
updating, subsequent to the producing, an IT portfolio with the optimized IT portfolio; and adding the optimized IT portfolio to an optimization history for training a model on the capacity demand in the forecasting (claim(s) 6, 13, 20), and
removing the optimized IT portfolio from the optimization history based on that the IT service system implemented by the optimized IT portfolio performs worse than a preconfigured performance threshold (claim(s) 7, 14).

The identified limitations of the independent and dependent claims above fall well-within the groupings of subject matter identified by the courts as being abstract concepts of a method of organizing human activity (commercial or legal interactions including advertising, marketing or sales activities or behaviors, or business relations) because the invention is directed to economic and/or business relationships as they are associated with procurement and portfolios based on the procurement.

Step 2A – Prong 2: The claims are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically:
The additional elements encompassed by the abstract idea include processor (claim(s) 1), a computer program product comprising: a computer readable storage medium readable by one or more processor (claim(s) 8), a system comprising: a memory; one or more processor in communication with memory (claim(s) 15), processor (claim(s) 3, 10, and 17), machine learning (claim(s) 6, 13, and 20), and natural language processing tools (claim(s) 4, 11, and 18), which merely amount to generic computer structure (Specification [0131]) used to apply the abstract idea on a general purpose computer (MPEP 2106.05(f)) and therefore the aforementioned elements fail to integrate the abstract idea into a practical application.

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 fails to describe:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.

Thus the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer used to apply the abstract idea(s) and thus similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea for the same reasons as set forth above (MPEP 2106.05(f)).

Claims 1-20 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1-2, 5, 8-9, 12, 15-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dan et al. (US 2007/0168244 A1) in view of Cullen et al. (US 2008/0270313 A1) and Rabipour et al. (US 2021/0176189 A1).

Regarding claim 1, 8, and 15, (claims 8 and 15 include all the limitations of claim 1 and claim 1 has additional limitations) Dan teaches a computer implemented method, comprising:
wherein the inputs comprise one or more service agreements [see at least [0069-0070] a computer(s) performs the following; [0009, 0045] receive agreement or agreement offer which outlines: a) resource types that can be used, b) quantities of each resource type needed, c) resource interrelation];
extracting, by the one or more processor, information on one or more IT services and one or more IT resources corresponding to an IT service of the one or more IT services from the inputs, wherein an IT service system of the one or more IT service systems provisions the IT service to an IT client by using the one or more IT resources [see at least [0009, 0045] extract data from the agreement or agreement offer for a service by a provider; [0022] service can be but is not limited to an IT service; [0045, 0047] service provider's service management 130 (service provider system) and resources 140 used to provide a service];
forecasting, by the one or more processor, a capacity demand on an IT resource of the one or more IT resources based on the information from the extracting [see at least Fig. 2 and [0049] based on ([0045]), determine/forecast requirements via an algorithm, where (as noted by [0067]) an “algorithm (i.e., a closed form function, a heuristic, or an estimation model)”; [0051-0052, 0078] multiple factors can be used to determine resource acquisition protocols (determine/forecast requirements via an algorithm) in a dynamically changing scenario];
selecting, by the one or more processor, an optimal procurement solution for an item of the IT resource that satisfies the capacity demand [see at least Fig. 4 and [0049, 0062-0066] embed algorithm for forecasting into algorithm for selecting via steps 400-450 specifically steps 400 and 405 (for a specific resource), step 420 (when a resource found), steps 450 and 455 (select optimal procurement); [0047] internally or externally seek additional resources (procurement) for the agreement or agreement offer]; and
producing, by the one or more processor, an optimized IT portfolio comprising the item of the IT resource and the optimal procurement solution [see at least Fig. 4 and [0066] steps 450 and 455 select optimal assembly from assemblies for resource procurement, steps 460 and 465 update service contract with procured resources and report the allocation to service management (produce portfolio) ].

Dan teaches a service agreement but doesn’t/don’t teach but multiple levels of service agreements (service level agreements).  However, in the field pertinent to the particular problem with which the applicant was concerned such as service level agreements, Cullen discloses
collecting, by one or more processor, inputs from one or more information technology (IT) service systems, wherein the inputs comprise one or more service level agreements (SLAs), one or more SLA invoices corresponding to the one or more SLAs, one or more underpinning contracts (UCs), and one or more UC invoices [see at least Fig. 1 and [0113] system 150 receives data from various SLA providers 102-105 systems; [0105-106] the bid (invoice) of primary to second SLA provider (underpinning contract {UC} ); [0107-0108] SLA provider contract to primary provider (SLA contract) and primary provider contract to secondary provider (UC); [0104] storing SLA contract data; [0157-0158] extraction of SLA contract data;].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dan with Cullen to include the limitation(s) above as disclosed by Cullen.  Doing so would improve Dan’s resource acquisition by providing a method further ensure “that the relevant resources have been acquired before (and primarily a choice is made)” and to account for input that isn’t static (see Dan [0007] ) such as by allowing “a primary SLA provider can exercise greater control over SLA business functions while utilizing qualified secondary SLA providers to deliver SLA provisioning services to the SLA clients” [see at least Cullen [0007] ].

Dan in view of Cullen doesn’t/don’t teach but Rabipour discloses forecasting, by the one or more processor, a capacity demand in a timeframe on an IT resource of the one or more IT resources based on the information from the extracting [see at least claim 1 and Fig. 18 and [0125] steps 1804-1810 for obtain inputs (statistical behavior, forecast value, object from SLA) to determine a forecast for value; claim 1 and Fig. 18 and [0007, 0127] steps 1820 and 1822 use the forecast value to determine demand for a resource(s) in a last time interval; [0050] further define capacity demand].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dan in view of Cullen with Rabipour to include the limitation(s) above as disclosed by Rabipour. Doing so would improve Dan in view of Cullen’s (Dan) a) resource acquisition for determine/forecast requirements of multiple factors used to determine resource acquisition protocols in a dynamically changing scenario such as a timeframe (see Dan [0049, 0051-0052, 0067, 0078] ) by b) providing a method that further “develop techniques and algorithms for predicting workloads (or resource requirements) and to improve their accuracy” [see at least Rabipour [0005] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Dan in view of Cullen and b) Rabipour and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 2, 9, and 16, modified Dan teaches the computer implemented method of claim 1 as well as 
the information on the one or more IT services and the information on respective resources corresponding to each of the one or more IT services.

Modified Dan doesn’t/don’t teach but, in the field pertinent to the particular problem with which the applicant was concerned such as service level agreements, Cullen discloses further comprising:
recording, in an IT portfolio, the information, subsequent to the extracting [see at least [0103-0105] an IT portfolio system which gathers (extracts) SLA data from a client so a primary SLA provider can pick the correct second SLA provider based on SLA data from a client; [0158, 0161] steps 810-814 associate SLA data with a purchase order by extracting data from the SLA; [0163] save purchase order data with includes extracted SLA data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dan with Cullen to include the limitation(s) above as disclosed by Cullen.  Doing so would improve Dan’s resource acquisition by providing a method further ensure “that the relevant resources have been acquired before (and primarily a choice is made)” and to account for input that isn’t static (see Dan [0007] ) such as by allowing “a primary SLA provider can exercise greater control over SLA business functions while utilizing qualified secondary SLA providers to deliver SLA provisioning services to the SLA clients” [see at least Cullen [0007] ].

Regarding claim 5, 12, and 19, modified Dan teaches the computer implemented method of claim 1, 
and Dan teaches further comprising:
compiling, prior to the selecting, all available procurement solution for the item of the IT resource meeting the capacity demand from the forecasting based on multiple specifications by one or more IT resource supplier of the IT resource [see at least [0009, 0045] i) receive agreement or agreement offer which outlines: a) resource types that can be used, b) quantities of each resource type needed, c) resource interrelation and ii) extract data from the agreement or agreement offer; [0047] internally or externally seek additional resources (procurement) for the agreement or agreement offer;
Fig. 4 and [0049, 0062-0066] embed algorithm for forecasting into algorithm for selecting via steps 400-450 specifically steps 400 and 405 (for a specific resource), step 420 (when a resource found), steps 450 and 455 (select optimal procurement), where step 450 specifically states: [based on] all resources of at least one assembly [that] were acquired successfully, the algorithm proceeds with selecting exactly one of the potentially several successful assemblies (step 450); [0047] internally or externally seek additional resources (procurement) for the agreement or agreement offer].

Claim(s) 3-4, 10-11, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dan in view of Cullen as applied to claim(s) 1, 8, and 15 above and further in view of Padmanabhan et al. (US 2020/0042939 A1).

Regarding claim 3, 10, and 17, modified Dan teaches the computer implemented method of claim 1 as well as
the information on IT service of the one or more IT service; and
the information on an IT resource of the one or more IT resources.

Dan teaches the information on IT service of the one or more IT service according to elements for the IT service described in an IT portfolio ontology; and
the information on an IT resource of the one or more IT resources the according to element for the IT resource described in an IT portfolio ontology [for the limitations above, see at least [0022] service can be but is not limited to an IT service; [0045, 0047] service provider's service management 130 (service provider system) and resources 140 used to provide a service].

Modified Dan teaches IT service company but doesn’t/don’t teach however, in the field pertinent to the particular problem with which the applicant was concerned such as NLP based on an ontology, Padmanabhan teaches a company and specifically discloses further comprising:
formatting, by the one or more processor, the information on contract data according to elements for the service predefined in a company or industry ontology; and
formatting, by the one or more processor, the information on an IT resource according to element for the resource predefined in a company or industry ontology [for the limitations above see at least [0046] computer performs the following;
Fig. 2 and [0026-0030] steps 202-208: 202 receive contract, 204-206 determine conversion/formatting metrics for NLP including the industry of the company (the output based on conversion metric {standard language} is the best given that it is for the industry of the company), 208 convert document, and note terms included in ([0027,0030 ]); Fig. 2 and [0031] converted document is used to perform actions based on the converted document;
[0014, 0022-0023, 0011] company portfolio ontology prescribing respective elements for the contract: is dictionary(ies) used to identify terms for conversion/formatting (changing from one manner to another) via NLP as explained above in steps 204-206 above and further includes:
[0011] further define terms to include: products, goods, services, etc. offered by the organization (contract details);
[0013-0014] NLP may use a dictionary associated with the model to derive further meaning from natural language. NLP may invoke formal rule definitions, … or other manners of analyzing human language;
[0022] Processing model engine 114 may create, store, and harness natural language processing models to parse and interpret natural-language contracts. Processing model engine 114 may use a distributional approach, frame-based approach, model-theoretical approach, interactive learning, etc. to derive appropriate terms, conditions, and parties from natural language contracts received or created by contract engine 112. … In an embodiment, processing model engine 114 knows the industry based on a stored industry type in host application 108. … In another embodiment, this information may be available via the organization or can be obtained from other APIs.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Dan with Padmanabhan to include the limitation(s) above as disclosed by Padmanabhan.  Doing so would ensure Dan’s specific service request is extracted correctly (see Dan [0006, 0045] ) by using a correct ontology for the service request [see at least Padmanabhan [0014, 0022-0023, 0026-30] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Dan and Padmanabhan and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 4, 11, and 18, modified Dan teaches the computer implemented method of claim 1, as well as 
IT service provider that runs the one or more IT service systems (wherein an IT service system of the one or more IT service systems provisions the IT service to an IT client by using the one or more IT resources – see claim 1),
the one or more IT services and respective elements for the one or more IT resources (wherein an IT service system of the one or more IT service systems provisions the IT service to an IT client by using the one or more IT resources – see claim 1).

Dan teaches an IT portfolio ontology prescribing respective elements for the one or more IT services and respective elements for the one or more IT resources [see at least [0022] service can be but is not limited to an IT service; [0045, 0047] service provider's service management 130 (service provider system) and resources 140 used to provide a service].

Modified Dan teaches IT service company but doesn’t/don’t teach however, in the field pertinent to the particular problem with which the applicant was concerned such as NLP based on an ontology, Padmanabhan teaches a company and specifically discloses
converting the inputs into a standard language selected by a company, based on a company ontology prescribing respective elements for the one or more contract details, by use of natural language processing tools [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0058-0059], as NLP based on an ontology which defines the conversion to a standard language that is the most beneficial to the IT service provider (selected by an IT service provider),
then see at least [0046] computer performs the following;
Fig. 2 and [0026-0030] steps 202-208: 202 receive contract, 204-206 determine conversion/formatting metrics for NLP including the industry of the company (the output based on conversion metric {standard language} is the best given that it is for the industry of the company), 208 convert document, and note terms included in ([0027,0030 ]); Fig. 2 and [0031] converted document is used to perform actions based on the converted document;
[0014, 0022-0023, 0011] company portfolio ontology prescribing respective elements for the contract: is dictionary(ies) used to identify terms for conversion/formatting (changing from one manner to another) via NLP as explained above in steps 204-206 above and further includes:
[0011] further define terms to include: products, goods, services, etc. offered by the organization (contract details);
[0013-0014] NLP may use a dictionary associated with the model to derive further meaning from natural language. NLP may invoke formal rule definitions, … or other manners of analyzing human language;
[0022] Processing model engine 114 may create, store, and harness natural language processing models to parse and interpret natural-language contracts. Processing model engine 114 may use a distributional approach, frame-based approach, model-theoretical approach, interactive learning, etc. to derive appropriate terms, conditions, and parties from natural language contracts received or created by contract engine 112. … In an embodiment, processing model engine 114 knows the industry based on a stored industry type in host application 108. … In another embodiment, this information may be available via the organization or can be obtained from other APIs.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Dan with Padmanabhan to include the limitation(s) above as disclosed by Padmanabhan.  Doing so would ensure Dan’s specific service request is extracted correctly (see Dan [0006, 0045] ) by using a correct ontology for the service request [see at least Padmanabhan [0014, 0022-0023, 0026-30] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Dan and Padmanabhan and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dan in view of Cullen and Rabipour as applied to claim(s) 1, 8, and 15 above and further in view of Dome al. (US 2020/0336388 A1).

Regarding claim 6, 13, and 20, modified Dan teaches the computer implemented method of claim 1,
and Dan teaches further comprising:
updating, subsequent to the producing, an IT portfolio with the optimized IT portfolio [see at least [0009, 0045] i) receive agreement or agreement offer which outlines: a) resource types that can be used, b) quantities of each resource type needed, c) resource interrelation and ii) extract data from the agreement or agreement offer; [0047] internally or externally seek additional resources (procurement) for the agreement or agreement offer;
[0026-0027, 0035-0036] criteria for procurement of resources based on ii (of [0045] ); Fig. 2 and [0049] based on ii (of [0045] ), determine/forecast requirements including a time-dependent valuation function vr(t) (timeframe); Fig. 4 and [0049, 0062-0066] step 400 receive forecasted requirements of step 205, step 405 select assemblies to compare for resource procurement, step 450 select optimal assembly from assemblies for resource procurement, steps 460 and 465 update service contract with procured resources and report the allocation to service management (produce portfolio) ].

Modified Dan doesn’t/don’t teach but Dome discloses adding the optimized IT portfolio to an optimization history for training a machine learning model on the capacity demand in the forecasting [see at least [0020-0021] IT portfolio planning (“cloud infrastructure planning process”) including capacity demand forecasting (“plan of demand (POD)”) and its importance; [0023] machine learning defined; [0025] POD assistant generates a site solution (optimized portfolio) based for forecasted demand capacity, “wherein the site solution is based on a capacity correlation derived from historical site solution data set”; and where the correlation is done via machine learning (see [0023]); [0026] reinforced machine learning uses historical site solution (optimization history) to improve the POD assistance (capacity demand in the forecasting), where historical information includes “Acceptance data can include, e.g., whether an implemented site solution accurately reflects the expectations and calculations on which it was based, et cetera” such that a site solution (optimized portfolio) that doesn’t yield expected results (predefined threshold) is identified/labeled (also see [0048-0049]) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Dan with Dome to include the limitation(s) above as disclosed by Dome.  Doing so would ensure modified Dan’s specific service request is extracted correctly and met (see Dan [0006, 0045] ) by “improve[ing] the accuracy, precision, and speed of cloud infrastructure plan development while incorporating data from current and/or past projects to carry forward feedback from planning and execution processes” [see at least Dome [0004] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Dan and Dome and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dan in view of Cullen, Rabipour, and Dome as applied to claim(s) 6 and 13 above and further in view of Johnston et al. (US 2020/0012963 A1).

Regarding claim 7 and 14, modified Dan teaches the computer implemented method of claim 6.

Modified Dan doesn’t/don’t teach but Dome discloses further comprising:
the optimized IT portfolio from the optimization history based on that the IT service system implemented by the optimized IT portfolio performs worse than a preconfigured performance threshold [see at least [0020-0021] IT portfolio planning (“cloud infrastructure planning process”) including capacity demand forecasting (“plan of demand (POD)”) and its importance; [0023] machine learning defined; [0025] POD assistant generates a site solution (optimized portfolio) based for forecasted demand capacity, “wherein the site solution is based on a capacity correlation derived from historical site solution data set”; and where the correlation is done via machine learning (see [0023]); [0026] reinforced machine learning uses historical site solution (optimization history) to improve the POD assistance (capacity demand in the forecasting), where historical information includes “Acceptance data can include, e.g., whether an implemented site solution accurately reflects the expectations and calculations on which it was based, et cetera” such that a site solution (optimized portfolio) that doesn’t yield expected results (predefined threshold) is identified/labeled (also see [0048-0049]); abstract and [0023, 0026, 0035, 0039, 0056] self-tuning through machine learning with additional data, where a) additional data is acceptance data and b) self-tuning is utilizing the additional data to improve such as based on a site plan not being accepted for not meeting a predefined threshold; [0081-0082] combining parts ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Dan with Dome to include the limitation(s) above as disclosed by Dome.  Doing so would ensure modified Dan’s specific service request is extracted correctly and met (see Dan [0006, 0045] ) by “improve[ing] the accuracy, precision, and speed of cloud infrastructure plan development while incorporating data from current and/or past projects to carry forward feedback from planning and execution processes” [see at least Dome [0004] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Dan and Dome and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Modified Dan (specifically Dome) implies but doesn’t/don’t teach explicitly teach removing data from a training set a predictive model can improve [see at least Dome abstract and [0023, 0026, 0035, 0039, 0056] self-tuning through machine learning with additional data, where a) additional data is acceptance data and b) self-tuning is utilizing the additional data to improve such as not using or removing of items not accepted based on acceptance history; [0081-0082] combining parts].  However Johnston discloses
removing the data from the training set [see at least [0003-0006, 0019, 0021] why used retrained predictive model; [0036-0037, 0039] for remove data from training set so a revised training set is used for training predictive model].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Dan with Johnston to include the limitation(s) above as disclosed by Johnston.  Doing so would ensure modified Dan’s specific service request is extracted correctly and met (see Dan [0006, 0045] ) by “improve[ing] the accuracy, precision, and speed of cloud infrastructure plan development while incorporating data from current and/or past projects to carry forward feedback from planning and execution processes” [see at least Dome [0004] ] and the improving will be done in a cost efficient manner [see at least Johnston [0003-0006, 0019, 0021] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Dan and Johnston and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dan et al. –WO 2007084188 A2 (relevant because it teaches
wherein the inputs comprise one or more service agreements;
extracting, by the one or more processor, information on one or more IT services and one or more IT resources corresponding to an IT service of the one or more IT services from the inputs, wherein an IT service system of the one or more IT service systems provisions the IT service to an IT client by using the one or more IT resources;
forecasting, by the one or more processor, a capacity demand on an IT resource of the one or more IT resources based on the information from the extracting;
selecting, by the one or more processor, an optimal procurement solution for an item of the IT resource that satisfies the capacity demand; and
producing, by the one or more processor, an optimized IT portfolio comprising the item of the IT resource and the optimal procurement solution)
Czajkowski et al. –Agreement-Based Resource Management (relevant because it teaches introduce the concepts of agreement based resource management. We present a general agreement model and examine current resource management systems in the context of this model. We then discuss how agreement based resource management is being used as the basis for standards activities and next generation resource management services)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624